         Case 2:20-cv-00356-JLR-BAT Document 10-1 Filed 04/23/20 Page 1 of 2




 1

 2

 3

 4                                                                       The Honorable James L. Robart

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9 OSCAR LEE OLIVE, IV., an individual             )
                                                   )   No. 2:20-cv-00356-JLR
10          Plaintiff,                             )
                                                   )
11                                                 )    [PROPOSED] ORDER GRANTING
            v.                                     )    PLAINTIFF OSCAR LEE OLIVE IV’S
                                                   )    MOTION TO DISMISS DEFENDANT
12 HAYLEY MARIE ROBINSON, an                       )
                                                   )    ROBINSON’S COUNTERCLAIM
   individual, and Does 1-20 inclusive
13                                                 )    PURSUANT TO F.R.C.P. 12(b)(6).
                        Defendants                 )
14                                                 )

15
            This matter having come before the Court on Plaintiff Oscar Lee Olive, IV’s Motion to
16
     Dismiss Defendant Holy Marie Robinson’s Counterclaim and good cause appearing therefore,
17
            IT IS HEREBY ORDERED that Plaintiff’s Motion to Dismiss is hereby GRANTED and
18
     Defendant Robinson’s counterclaim is hereby dismissed with prejudice.
19

20
     Dated this ______day of May, 2020.                     _______________________________
21
                                                            The Honorable James L. Robart
22                                                          United States District Judge

23
     Presented by Plaintiff Oscar Lee Olive, IV.
24
       [PROPOSED] ORDER                                           Oscar Olive (Plaintiff)
                                                        1         101 N. Ocean Drive, Suite 132
                                                                  Hollywood, FL 33319 (850) 319-9023
         Case 2:20-cv-00356-JLR-BAT Document 10-1 Filed 04/23/20 Page 2 of 2




 1                                     CERTIFICATE OF SERVICE

 2 I certify, under penalty of perjury under the laws of the state of Washington, and under the laws of

 3 the United States, that

 4 [X]      I electronically filed a true and correct copy of the foregoing document with the United

 5 States District Court ECF system, which will send notification of the filing to the following:

 6

 7 and/or

 8 [X]      On April 23, 2020 I mailed by USPS First Class Mail, postage prepaid, in a sealed envelope,

 9 the attached document to the following parties:

10 Hayley Marie Robinson

11 487 Westerly Road # 102

12 Bellingham, WA 98226

13

14

15

16 DATED this 23th day of April 2020, at Hollywood, Florida.

17

18                                                       /s/ Nichole Crowley

19

20

21

22

23

24
      [PROPOSED] ORDER                                          Oscar Olive (Plaintiff)
                                                     2          101 N. Ocean Drive, Suite 132
                                                                Hollywood, FL 33319 (850) 319-9023
